LOWENSTEIN, Judge,
dissenting.
I respectfully file this dissent. Although the findings of the Board are sparse, due to the admitted facts here, there really is not much more the agency could do here by way of additional fact finding. The officer was belligerent, graphically profane, and confrontational with fellow officers and superiors from morning till sometime in the evening. He admitted drinking all this time and having been drunk. It was perfectly understandable why superior officers became alarmed by Holt’s continued conduct, and why they were intent on relieving him of his badge and weapon.
When this matter is returned to the Board, what are they to add, other than Holt’s conduct was unbecoming an officer and constituted a failure to follow a reasonable order of a commanding officer? Must the Board make a finding on the reason for Holt’s conduct, other than his drinking? Neither his mental intent or condition at the time of his conduct, nor whether he was inebriated or sober, is under these facts, relevant or decisive. Unlike Webb, the findings of fact do give a clue as to what facts the Board found regarding Holt’s claim of extenuating circumstances. The Board found that Hold had consumed several beers on the day of the incident, and that since then he has sought treatment for alcohol dependency. The conduct of the officer is admitted and reduced to findings of fact. What is important is the police department made an effort to diffuse a bad situation which had been created by an officer out of control, whether the conduct was self-induced or because of a condition or disability of Officer Holt is irrelevant.
In the interest of judicial economy, I would reverse the judgment of the circuit court and affirm the Board’s result. State ex rel. Garrison Wagner Company v. Schaaf 528 S.W.2d 438, 442 (Mo. banc 1975); Foremost-McKesson, Inc. v. Davis, 488 S.W.2d 193, 196 (Mo. banc 1972).